DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.

Response to Arguments
2.	Applicant’s arguments filed on 01/17/2022 regarding claims 20-26 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20, 22, 23, 24, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PG Pub. No. 2019/0132099) in view of Frenne (US PG Pub. No. 2016/0277954). 
	As per claim 20:
	Wu teaches a user equipment (UE) (see Figure 4, paragraph [0067], “terminal”) comprising:
	a receiver (see Figure 4, first communication interface 41) that receives, by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets (see paragraph [0068], discloses the first communication interface 41 is configured to acquire configuration information of a channel measurement process configuration including M sets of CSI-RS for channel measurement. Paragraph [0099] explicitly states: “…the base station informs a terminal of the configuration through an RRC signal…” and thus said configuration is received via higher layer signaling, i.e. RRC signal. See paragraph [0070], the M sets of CSI-RSs include at least K1 kinds of class I CSI-RS pilot resources and K2 kinds of class II CSI-RS pilot resources);
	and a processor (see Figure 4, first processor 42) that, for each of the plurality of CSI-RS resource sets, measures multiple CSI-RS resources (see paragraph [0071], discloses said first processor 42 is further configured to determine a pilot set for measurements of channel information according to the K1 kinds of class I CSI-RS pilot resources and the K2 kinds of class II CSI-RS pilot resources),
	wherein the CSI-RS resource sets are repeated (see paragraph [0082], discloses the K1 kinds of class I CSI-RS pilot resources are periodic CSI-RS resources and thus repeated).
and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources.
	Frenne teaches and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).
As per claim 22:
	Wu in view of Frenne teaches the UE according to claim 20.
wherein different beams are associated with each of the multiple CSI-RS resources.
	Frenne teaches wherein different beams are associated with each of the multiple CSI-RS resources (see paragraph [0111], the set of K CSI-RS resources configured for the wireless device 14 correspond to K different beam directions from the perspective of the base station 12).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).
	As per claim 23:
	Wu teaches a radio communication method for a user equipment (UE) (see paragraphs [0008]-[0009], teaches a processing method based on CSI which includes the terminal acquiring configuration information of a channel measurement process) comprising:
	receiving, by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets (see paragraph [0068], discloses the first communication interface 41 is configured to acquire configuration information of a channel measurement process configuration including M sets of CSI-RS for channel measurement. Paragraph [0099] explicitly states: “…the base station informs a terminal of the configuration through an RRC signal…” and thus said configuration is received via higher layer signaling, i.e. RRC signal. See paragraph [0070], the M sets of CSI-RSs include at least K1 kinds of class I CSI-RS pilot resources and K2 kinds of class II CSI-RS pilot resources);
	and for each of the plurality of CSI-RS resource sets, measuring multiple CSI-RS resources (see paragraph [0071], discloses said first processor 42 is further configured to determine a pilot set for measurements of channel information according to the K1 kinds of class I CSI-RS pilot resources and the K2 kinds of class II CSI-RS pilot resources),
	wherein the CSI-RS resource sets are repeated (see paragraph [0082], discloses the K1 kinds of class I CSI-RS pilot resources are periodic CSI-RS resources and thus repeated).
	Wu does not explicitly teach and reporting, based on measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources.
	Frenne teaches and reporting, based on measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with 
	As per claim 24:
	Wu teaches a base station (see Figure 6, paragraph [0083], “base station”) comprising:
	a transmitter (see Figure 6, second communication interface 61) that transmits (see paragraph [0084], discloses the second processor 62 is configured to configure configuration information of a channel measurement process through the second communication interface; herein, at least one CSI process configuration includes M sets of CSI-RS for channel measurement), by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets including multiple CSI-RS resources measured for each of the plurality of CSI-RS resource sets (see paragraphs [0098]-[0099], discloses the base station configures the sending of the CSI-RS sequence semi-statically, the base station informs a terminal of the configuration through an RRC signal);
	and a receiver (see Figure 6, second communication interface 61) …,
	wherein the CSI-RS resource sets are repeated (see paragraph [0082], discloses the K1 kinds of class I CSI-RS pilot resources are periodic CSI-RS resources and thus repeated).
	Wu does not clearly teach said receiver …that receives an index of at least one CSI-RS resource selected from the multiple CSI_RS resources, the index being reported based on the measurement results for each of the plurality of CSI-RS resource sets.
that receives an index of at least one CSI-RS resource selected from the multiple CSI_RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources), the index being reported based on the measurement results for each of the plurality of CSI-RS resource sets (see paragraph [0094], the indication of the selected CSI-RS resource(s) is reported based on measurements(s) on the selected subset of the configured set(s) of CSI-RS resources).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).



Wu teaches a system comprising a user equipment (UE) and a base station (see Figures 4 and 6, paragraphs [0067] and [0083], “terminal” and “base station”), wherein the UE  (see Figure 4, paragraph [0067], terminal) comprises:
a first receiver (see Figure 4, first communication interface 41) that receives, by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets (see paragraph [0068], discloses the first communication interface 41 is configured to acquire configuration information of a channel measurement process configuration including M sets of CSI-RS for channel measurement. Paragraph [0099] explicitly states: “…the base station informs a terminal of the configuration through an RRC signal…” and thus said configuration is received via higher layer signaling, i.e. RRC signal. See paragraph [0070], the M sets of CSI-RSs include at least K1 kinds of class I CSI-RS pilot resources and K2 kinds of class II CSI-RS pilot resources);
and a processor (see Figure 4, first processor 42) that, for each of the plurality of CSI-RS resource sets, measures multiple CSI-RS resources (see paragraph [0071], discloses said first processor 42 is further configured to determine a pilot set for measurements of channel information according to the K1 kinds of class I CSI-RS pilot resources and the K2 kinds of class II CSI-RS pilot resources),
wherein the CSI-RS resource sets are repeated (see paragraph [0082], discloses the K1 kinds of class I CSI-RS pilot resources are periodic CSI-RS resources and thus repeated),
and the base station (see Figure 6, paragraph [0083], “base station”) comprises:
a transmitter (see Figure 6, second communication interface 61) that transmits the information (see paragraph [0084], discloses the second processor 62 is configured to configure ;
and a second receiver (see Figure 6, second communication interface 61) ….
Wu does not clearly teach and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources
and receiver …that receives the index of at least one CSI-RS resource.
Frenne teaches and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources)
and receiver …that receives the index of at least one CSI-RS resource (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).
Claim 26 is rejected in the same scope as claim 22.
5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Frenne and further in view of Wei (US PG Pub. No. 2017/0331535).
As per claim 21:
	Wu in view of Frenne teaches the UE according to claim 20 with the exception of:
wherein the index of at least one CSI-RS resource includes an index associated with a best result among measurement results based on the multiple CSI-RS resources.
Wei teaches wherein the index of at least one CSI-RS resource includes an index associated with a best result among measurement results based on the multiple CSI-RS resources (see paragraph [0067], the UE 604 may autonomously report CSI, that is the “best” CSI-RS resource. For example, the UE identifies CSI-RS resources #1 and #2 as the best options which maximize spectrum efficiency and transmits measurement information for CSI-RS resources #1 and #2 to the base station 600. Thus, the UE 604 would report index 1 and 2 corresponding to the CSI-RS resources #1 and #2 with the transmitted CSI report).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-RS resource index as the best options (as disclosed in Wei) into both Wu and Frenne as a way of maximizing the spectrum efficiency (please see paragraph [0067] of Wei).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474